DETAILED ACTION
This Office action is in response to Amendment filed on 08/11/2022.  Claims 1, 8, and 15 are amended.  Claims 6, 13, and 20 are canceled.  Claim 21 is newly added.  Claims 1-5, 7-12, 14-19, and 21 remain pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments (pg. 7-9), filed on 08/11/2022, with respect to the 103 rejections of claims 1 and 4 have been considered but are moot because the arguments do not apply to the newly found reference being used in the current rejection.

Response to Amendment
The Amendment filed on 08/11/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-12, 14-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2019/0075149 A1, hereinafter “Lu”) in view of Salmela et al. (US 2018/0198670 A1, hereinafter “Salmela”) further in view of Smith et al. (US 2019/0373472 A1, hereinafter “Smith”).

Regarding claim 1 (and similarly claims 8 and 15), Lu discloses:
A method for accessing a Constrained Application Protocol (CoAP) server in a media scene description system, comprising:
sending, by a media access function (MAF) of a processing circuitry implementing the media scene description system using an application programming interface (API), a CoAP request to the CoAP server to request a media resource (CoAP proxy using API to facilitate CoAP client requesting media resource to CoAP server, Lu: [0166]-[0170], [0217]-[0220]); and
receiving, by the MAF using the API, a CoAP response from the CoAP server, the CoAP response including the requested media resource (CoAP proxy using API to facilitate receiving CoAP response with requested media resource from CoAP server, Lu: [0166]-[0170], [0217]-[0220]).
Lu does not explicitly disclose:
the MAF comprising a Hypertext Transfer Protocol (HTTP)-CoAP proxy configured to perform cross-protocol translation from HTTP to CoAP, wherein the MAF is compatible with both the CoAP request according to a CoAP communication protocol and a proxy request according to an HTTP communication protocol.
However, in the same field of endeavor, Salmela teaches:
the MAF comprising a Hypertext Transfer Protocol (HTTP)-CoAP proxy proxy device configured as HTTP-CoAP proxy, Salmela: [0054]-[0061]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu in view of Salmela in order to further modify the method of CoAP proxy using API to facilitate requesting and retrieving media resource between client and CoAP server from the teachings of Lu with the method of utilizing HTTP-CoAP proxy from the teachings of Salmela.
One of ordinary skill in the art would have been motivated because it would have enabled secure connection to application servers (Salmela: [0005]).
Lu in view of Salmela does not explicitly disclose:
the MAF comprising a Hypertext Transfer Protocol (HTTP)-CoAP proxy configured to perform cross-protocol translation from HTTP to CoAP.
However, in the same field of endeavor, Smith teaches:
the MAF comprising a Hypertext Transfer Protocol (HTTP)-CoAP proxy configured to perform cross-protocol translation from HTTP to CoAP (proxy translating between HTTP and CoAP, Smith: [0183]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu in view of Salmela further in view of Smith in order to further modify the method of HTTP-CoAP proxy using API to facilitate requesting and retrieving media resource between client and CoAP server from the combined teachings of Lu and Salmela with the method of utilizing HTTP-CoAP proxy capable of translating between HTTP and CoAP from the teachings of Smith.
One of ordinary skill in the art would have been motivated because it would have improved interoperability (Smith: [0183]).

Regarding claim 2, Lu-Salmela-Smith teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Lu-Salmela-Smith further discloses:
processing the received media resource by one of (i) a video decoder, (ii) an audio decoder, or (iii) a data compressor (processing media resource via display controlled by display controller, Lu: [0249]); and
rendering the processed media resource by a presentation engine (displaying visual output of media resource via display controlled by display controller, Lu: [0249]).

Regarding claim 3, Lu-Salmela-Smith teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Lu-Salmela-Smith further discloses:
wherein the MAF is configured as the HTTP-CoAP proxy (proxy device configured as HTTP-CoAP proxy, Salmela: [0054]-[0061]; Smith: [0183]), and
the API is an HTTP-CoAP proxy API (CoAP proxy using internal API, Lu: [0166]-[0170]).

Regarding claim 4, Lu-Salmela-Smith teaches all the claimed limitations as set forth in the rejection of claim 3 above.
Lu-Salmela-Smith further discloses:
mapping, by the MAF, the CoAP response from the CoAP server to an HTTP response using the HTTP-CoAP proxy API; and sending the HTTP response to the HTTP client (proxy device configured as HTTP-CoAP proxy capable of translating between HTTP and CoAP, Salmela: [0054]-[0061]; Smith: [0183]).

Regarding claim 5, Lu-Salmela-Smith teaches all the claimed limitations as set forth in the rejection of claim 4 above.
Lu-Salmela-Smith further discloses:
mapping, by the MAF, an HTTP request from an HTTP client to the CoAP request using the HTTP-CoAP proxy API, the HTTP request being the proxy request (proxy device configured as HTTP-CoAP proxy capable of translating between HTTP and CoAP, Salmela: [0054]-[0061]; Smith: [0183]).

Regarding claim 7, Lu-Salmela-Smith teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Lu-Salmela-Smith further discloses:
wherein the MAF is further configured to use HTTP (proxy device configured as HTTP-CoAP proxy, Salmela: [0054]-[0061]).

Regarding claims 9-12, 14, and 16-19, they do not teach or further define over the limitations in claims 2-5 and 7.  Therefore, claims 9-12, 14, and 16-19 are rejected for the same reasons as set forth in the rejections of claims 2-5 and 7 above.

Regarding claim 21, Lu-Salmela-Smith teaches all the claimed limitations as set forth in the rejection of claim 4 above.
Lu-Salmela-Smith further discloses:
wherein the MAF comprises the HTTP client and is configured to send the proxy request to the CoAP server using the HTTP-CoAP proxy API (HTTP-CoAP proxy capable of translating between HTTP and CoAP using API to facilitate receiving CoAP response with requested media resource from CoAP server, Lu: [0166]-[0170], [0217]-[0220]; Salmela: [0054]-[0061]; Smith: [0183]).






Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
In the case of amendments, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446